USCA4 Appeal: 19-1990   Doc: 92      Filed: 07/23/2020 Pg: 1 of 2
               Case 8:17-cv-00361-TDC Document 302 Filed 07/23/20 Page 1 of 2

                                                                  FILED: July 23, 2020


                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT

                                    ___________________

                                          No. 19-1990
                                     (8:17-cv-00361-TDC)
                                     (8:17-cv-02921-TDC)
                                     (1:17-cv-02969-TDC)
                                    ___________________

        INTERNATIONAL REFUGEE ASSISTANCE PROJECT, on behalf of itself and
        its clients; HIAS, INC., on behalf of itself and its clients; MIDDLE EAST
        STUDIES ASSOCIATION OF NORTH AMERICA, INC., on behalf of itself and
        its members; ARAB AMERICAN ASSOCIATION OF NEW YORK, on behalf
        of itself and its clients; YEMENI-AMERICAN MERCHANTS ASSOCIATION,
        on behalf of itself and its members; IRAP JOHN DOE #4; IRAP JOHN DOE #5;
        IRAP JANE DOE #2; MUHAMMED METEAB; MOHAMAD MASHTA;
        GRANNAZ AMIRJAMSHIDI; SHAPOUR SHIRANI; AFSANEH KHAZAELI;
        IRANIAN ALLIANCES ACROSS BORDERS; IAAB JANE DOE #1; IAAB
        JANE DOE #3; IAAB JANE DOE #5; IAAB JOHN DOE #6; IRANIAN
        STUDENTS' FOUNDATION, Iranian Alliances Across Borders Affiliate at the
        University of Maryland College Park; EBLAL ZAKZOK; FAHED MUQBIL;
        ZAKZOK JANE DOE #1; ZAKZOK JANE DOE #2

                    Plaintiffs - Appellees

        v.

        DONALD J. TRUMP, in his official capacity as President of the United States;
        UNITED STATES DEPARTMENT OF HOMELAND SECURITY; UNITED
        STATES DEPARTMENT OF STATE; OFFICE OF THE DIRECTOR OF
        NATIONAL INTELLIGENCE; CHAD WOLF, in his official capacity as Acting
        Secretary of Homeland Security; MICHAEL R. POMPEO, in his official capacity
        as Secretary of State; JOSEPH MAGUIRE, in his official capacity as Acting
        Director of National Intelligence; MARK A. MORGAN, in his official capacity as
        Senior Official Performing the Functions and Duties of the Commissioner of U.S.
        Customs and Border Protection; KENNETH T. CUCCINELLI, in this official
USCA4 Appeal: 19-1990   Doc: 92      Filed: 07/23/2020 Pg: 2 of 2
               Case 8:17-cv-00361-TDC Document 302 Filed 07/23/20 Page 2 of 2

        capacity as Acting Director of U.S. Citizenship and Immigration Services;
        WILLIAM P. BARR, in his official capacity as Attorney General of the United
        States

                       Defendants - Appellants

        ------------------------------

        FORMER NATIONAL SECURITY OFFICIALS; MUSLIM BAR
        ASSOCIATIONS; MUSLIM LAW STUDENT ASSOCIATIONS; CUNY-
        CLEAR; ADVOCATES FOR YOUTH; BEND THE ARC: A JEWISH
        PARTNERSHIP FOR JUSTICE; CHICAGO LAWYERS' COMMITTEE FOR
        CIVIL RIGHTS UNDER LAW; FREEDOM FROM RELIGION
        FOUNDATION; JUDGE DAVID L. BAZELON CENTER FOR MENTAL
        HEALTH LAW; LAMBDA LEGAL DEFENSE AND EDUCATION FUND;
        MISSISSIPPI CENTER FOR JUSTICE; NATIONAL CENTER FOR LESBIAN
        RIGHTS; NATIONAL URBAN LEAGUE; PEOPLE FOR THE AMERICAN
        WAY FOUNDATION; SOUTHERN COALITION FOR SOCIAL JUSTICE;
        WASHINGTON LAWYERS' COMMITTEE FOR CIVIL RIGHTS AND
        URBAN AFFAIRS

                       Amici Supporting Appellee

                                   _____________________________

                                    STAY OF MANDATE UNDER
                                       FED. R. APP. P. 41(d)(1)
                                   _____________________________

               Under Fed. R. App. P. 41(d)(1), the timely filing of a petition for rehearing

        or rehearing en banc or the timely filing of a motion to stay the mandate stays the

        mandate until the court has ruled on the petition for rehearing or rehearing en banc

        or motion to stay. In accordance with Rule 41(d)(1), the mandate is stayed pending

        further order of this court.


                                                                 /s/Patricia S. Connor, Clerk
